Citation Nr: 0704388	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  98-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to September 15, 2004.

2.  Entitlement to an effective date earlier than December 1, 
2001, for additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1963.

The procedural history of these claims is extensive, and 
warrants comprehensive explanation at the outset of this 
decision.  The veteran initially filed a claim for VA 
benefits in November 1992.  He amended that claim to include 
service connection for post traumatic stress disorder (PTSD) 
in August 1993.  In a January 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, service connection for PTSD 
was denied.  The veteran timely appealed that decision and 
the case was subsequently remanded by the Board of Veterans' 
Appeals (Board) in June 1996 for further development.  In an 
April 1998 decision, the Department of Veterans Affairs (VA) 
Columbia, South Carolina, Regional Office (RO) granted 
service connection for PTSD and assigned a 30 percent 
evaluation, effective November 16, 1992.  The veteran has 
appealed the initial rating assigned.  As the disability 
rating assigned is an initial rating, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999), is for 
application as explained below.

Pursuant to the veteran's request, a personal hearing at the 
RO was held in August 2000.  In November 2000, a hearing was 
held at the RO before the undersigned, who is a Veterans Law 
Judge rendering the final determination in regards to this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  Transcripts of the hearings are in the file.


By decision of the Board in March 2001, it was determined 
that a rating in excess of 30 percent for PTSD was not 
warranted.  This decision was appealed to the United States 
Court of Appeals for Veterans Claims (Court).  While the 
appeal was pending, an Unopposed Motion For Remand And For 
Stay of Proceedings was filed requesting that the Court 
vacate the decision by the Board and remand the case for 
readjudication of the claim.  This Motion was made as a 
result of a change in the law governing the issue on appeal. 
 The Court granted the Motion in October 2001 and the case 
was returned to the Board for compliance with the directives 
that were specified by the Court.

In July 2002, the Board issued a decision that denied the 
veteran's claim for entitlement to an initial rating in 
excess of 30 percent for PTSD.  The veteran, in turn, 
appealed the denial of an increased rating to the Court.

On July 14, 2003, the Court issued an order that granted a 
joint motion for remand and vacated the Board's July 2002 
decision and remanded the matter to the Board for action in 
compliance with the motion.

In February 2004, the Board remanded the matter of 
entitlement to an initial rating in excess of 30 percent for 
PTSD to the RO so that additional development of the evidence 
could be undertaken, as well as to satisfy certain due 
process concerns.  

An October 2004 Decision Review Officer (DRO) decision 
increased the disability rating assigned to the veteran's 
service-connected PTSD disorder, and, in so doing, assigned 
an effective date of September 15, 2004.  In December 2004, a 
letter from the veteran's representative essentially raised a 
claim seeking an earlier effective date for the recently 
assigned 100 percent, effective from 1995.  In January 2005, 
the representative informed VA that an effective date of 
1992, and not 1995, was desired.  A statement of the case 
(SOC) regarding this matter was issued in January 2006.  The 
veteran thereafter, in March 2006, provided VA with a VA Form 
9, which sought to perfect the appeal.  Irrespective of the 
fact that the RO found in April 2006 that the January 2006 
SOC had been issued erroneously, the Board here observes 
that, in essence, the veteran is claiming to have been 
entitled to a 100 percent rating for his PTSD before 
September 15, 2004.  As such, the Board finds that proceeding 
with the issuance of a final decision concerning the PTSD 
issue as characterized on the title page of this decision is 
in no way prejudicial to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Concerning the matter of entitlement to an effective date 
earlier than December 1, 2001, for additional compensation 
for a dependent spouse, the RO informed the veteran by letter 
of April 2002 that additional benefits had been included for 
his spouse, effective from December 1, 2001.  The veteran 
expressed his disagreement with the assigned effective date 
later in April 2002.  A SOC was issued in August 2002, and 
the veteran perfected his claim by submission of a VA Form 9 
in September 2002.  As part of the VA Form 9 he indicated his 
desire to be afforded a hearing to be conducted by a Veterans 
Law Judge; he withdrew this hearing request in March 2006.  


FINDINGS OF FACT

1.  Prior to September 15, 2004, the veteran's PTSD was 
productive of no more than definite social and industrial 
impairment and occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  An alcohol abuse disorder is not shown to be causally or 
etiologically related to, or a manifestation of the veteran's 
service-connected PTSD.

3.  The record contains a marriage certificate dated in July 
1962 for the veteran's first wife L.; a March 1976 divorce 
judgment concerning his marriage to L.; a November 1985 
divorce judgment concerning his second wife J. (which noted 
that they were married in March 1976); and a marriage 
certificate concerning his marriage to his current spouse, 
C., in November 1985.  

4.  In an April 1998 rating decision, the veteran was granted 
service connection for PTSD; a 30 percent disability rating 
was assigned effective from November 16, 1992.  


5.  After receiving a VA Form 21-686c from the veteran in 
November 2001, which showed that he was married to C., and 
that he had been previously had been married to D. and L., VA 
sent the veteran a letter in December 2001 telling him that 
VA needed a copy of the public record ending his previous 
marriages to D. and L. 

6.  Copies of the veteran's divorce judgments concerning his 
former wives J. and L. were received by VA in January 2002.  
Verification of the veteran's divorce from L. had previously 
been obtained by VA.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for 
PTSD prior to September 15, 2004.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code (Code) 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Code 9411 (effective from November 7, 1996).

2.  The criteria for entitlement to an effective date prior 
to December 1, 2001, for payment of additional benefits for a 
dependent spouse are not met.  38 U.S.C.A. §§ 1115, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 
3.401 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Concerning the matter of entitlement to a rating in excess of 
30 percent for PTSD prior to September 15, 2004, the notice 
provided in an April 2004 letter to the veteran fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  The claim 
was readjudicated in April 2006.  The failure to provide 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal is harmless 
because there is no evidence of record to support an 
increased rating for the PTSD disability during the 
applicable time period; as such, the failure to provide 
notice regarding how an effective date is assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claim.  Thus, any questions as to the 
appropriate effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The record also 
includes VA examinations and private medical treatment 
records which provide pertinent medical evidence sufficient 
to evaluate the severity of the service-connected disability 
at issue.  Following the Board's February 2004 remand, the 
veteran informed VA that he was to be afforded a private 
psychiatric examination at the CIMA Hospital in May 2004.  
The RO in Houston, Texas, in June and August 2004, sought to 
obtain these records from the named private medical 
facility.  No response was received.  The RO informed the 
veteran by letter of August 2004 that it had attempted to 
obtain medical records from CIMA hospital, but that it was 
ultimately his responsibility for obtaining these private 
medical records.  The records have not been associated with 
the record.  To this, the Board notes that the duty to assist 
is not boundless and it is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.  

It is also noted that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits since 
approximately 1993; however, there is no indication that 
these records need to be obtained prior to adjudicating this 
claim.  The veteran had indicated that he was considered 
disabled due to a back disability rather than PTSD, the 
disability at issue.  Further, the records would be dated at 
or prior to the date of claim; however, treatment records 
from this time period have been obtained that show a complete 
picture of the veteran's disability.  Therefore, there is no 
showing that there would be additional relevant evidence 
regarding the veteran's PTSD.  Therefore, there would be no 
useful purpose in obtaining a copy of the medical records 
upon which the SSA decision granting benefits to the 
appellant was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Regarding the matter of entitlement to an effective date 
earlier than December 1, 2001, for adding additional benefits 
for the veteran's spouse, the Board here notes that there are 
some claims to which VCAA does not apply.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  It has been held not 
to apply to claims based on allegations that VA decisions 
were clearly and unmistakably erroneous.  Id.  It has been 
held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  In another class of cases, remand of claims pursuant 
to VCAA is not required because evidentiary development has 
been completed.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
 Although the Court said in Wensch that VCAA did not apply in 
such cases, it may be more accurate to say that VCAA applied, 
but that its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The instant matter concerning whether or not the assignment 
of an earlier effective date regarding additional benefits 
for the veteran's spouse is warranted involves the 
application of law to certain facts -- such as the date when 
information, which was needed to award additional 
compensation for the veteran's wife, was received by the RO -
- and those facts are already established by the evidence now 
of record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the veteran's 
appeal.  See Smith, supra.  Thus, because the law as mandated 
by statute, and not further development of evidence, is 
dispositive of this appeal, the VCAA is not applicable. 
 Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the 
operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).

Laws and Regulations

Initial Rating in Excess of 30 percent for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule) which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.


When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

The Court has held that in claims for increased ratings, 
staged ratings may be warranted if the claim, as in the 
instant case, involves the initial rating assigned with a 
grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Regulations governing the evaluation of mental disorders were 
revised during the instant appeal period, effective November 
7, 1996, and from the date that the veteran is entitled to a 
rating under either the "old" or the "new" criteria, 
whichever are more favorable.  Hence, the Board may only 
consider the old rating criteria for the period prior to the 
effective date of the new regulation, and it may only 
consider the new criteria for the period after that effective 
date.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the previous, or "old," Code 9411 criteria, a 30 
percent rating required definite impairment of social and 
industrial adaptability; a 50 percent rating required 
considerable impairment of social and industrial 
adaptability; a 70 percent rating required severe impairment 
of social and industrial adaptability; and a 100 percent 
rating was assigned where active psychotic manifestations 
were of such extent, severity, depth, persistence of 
bizarreness as to produce total social and industrial 
inadaptability. 38 C.F.R. § 4.132, Code 9411 (effective prior 
to November 7, 1996).


Under the "revised," or "new," Code 9411 criteria for 
rating PTSD, a 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger to self or others, intermittent 
inability to perform daily living activities, disorientation 
to time or place, or memory loss.

In Hood v. Brown, 4 Vet. App 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms used 
under the old criteria in rating psychiatric disabilities 
such as PTSD were "quantitative" in character.  The Board 
was invited to "construe" the term "definite" in a matter 
that would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons and bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994).

Earlier Effective Date for Adding Additional Benefits
for the Veteran's Spouse

Effective October 1, 1978, Pub. L. 95- 479 provided that 
additional compensation would be payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  38 U.S.C.A. § 1115.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).


Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).

The statute provides that an award of additional compensation 
on account of dependents based on the establishment of a 
disability rating in the percentage evaluation specified by 
law for the purpose shall be payable from the effective date 
of such rating; but only if such proof of dependents is 
received within one year from the date of such rating action. 
 38 U.S.C.A. § 5110(f).

The statute further provides that the effective date of the 
award of any benefit or any increase therein by reason of 
marriage or the birth or adoption of a child shall be the 
date of such event if proof of such event is received by the 
Secretary within one year from the date of marriage, birth, 
or adoption.  38 U.S.C.A. § 5110(n).

The enabling regulation provides with respect to the 
effective date for additional compensation or pension for 
dependents that the effective date will be the latest of the 
following dates:  (1) date of claim; (2) date dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
1 year of notification of such rating action; (4) date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).

The regulation further defines the date of claim for 
additional compensation for dependents as the date of 
veteran's marriage or birth of his or her child or adoption 
of a child, if the evidence of the event is received within 
one year of the event; otherwise, the date notice is received 
of the dependent's existence, if evidence is received within 
1 year of notification of such rating action.  38 C.F.R. 
§ 3.401(b)(1).

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary.  38 C.F.R. 
§§ 3.204, 3.205, 3.216.


A valid marriage may be established by various types of 
documentary evidence, including a copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record.  Where necessary 
to a determination of a valid marriage because of conflicting 
information, proof of termination of a prior marriage will be 
shown by proof of death, or a certified copy or a certified 
abstract of final decree of divorce, or annulment 
specifically reciting the effects of the decree.  38 C.F.R. 
§ 3.205.

The regulations also provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement, provided the statement contains the 
date (month and year) and place of the marriage and the full 
name and relationship of the other person to the claimant. 
 38 C.F.R. § 3.204(a)(1).

Individuals to whom benefits are being paid are required to 
certify, when requested, that any or all of the eligibility 
factors which established entitlement to the benefit being 
paid continue to exist.  38 C.F.R. § 3.652(a).  When the 
required certification is received, benefits will be 
adjusted, if necessary, in accordance with the facts found. 
38 C.F.R. § 3.652(b).

Further, unless specifically provided otherwise, the 
effective date of an award of compensation based on an 
original claim, a reopened claim or a claim for an increase, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

Increased compensation because of an added dependent is 
considered an increased award.  38 C.F.R. § 3.31.  Pursuant 
to provisions of law governing the initiation of payments of 
benefit awards, the payment of increased compensation due to 
an added dependent shall commence on the first day of the 
calendar month immediately succeeding the month in which the 
award became effective.  38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.


Factual Background/Analysis

Initial Rating in Excess of 30 percent for PTSD

A January 1993 private hospital discharge summary shows that 
the veteran was admitted into a 28-day treatment program for 
chemical dependency.  The discharge diagnoses included 
alcohol dependence.  

A VA fee-basis psychological examination report dated in 
November 1993 shows a diagnosis of chronic alcoholism.  PTSD 
was not found.  Chronic alcoholism, by self-report (in 
remission), was also diagnosed.  

A December 1993 VA compensation and pension examination 
report includes a diagnosis of PTSD.  The veteran gave a 
history of intrusive memories of his service experiences, and 
complained of nightmares, and of increased social isolation.  
Examination of the veteran showed that he was alert, 
exhibiting normal orientation, memory, insight, and 
judgment.  

A private psychological evaluation report shows that the 
veteran was evaluated between October and December 1993.  The 
veteran was noted to be seeking SSA disability benefits as 
well as VA benefits.  The report includes a diagnosis of 
PTSD.  The reporting psychologist noted that the veteran 
suffered from traumatic memories of his period of service in 
Vietnam, with these being manifested as part of nightmares 
and flashbacks.  The veteran reported that he was not close 
to either his three children or to his brother, but that he 
was close to his youngest child.  The veteran indicated that 
he coped with stress via addictive type behaviors, the most 
prominent being alcohol.  The alcohol use was noted to be a 
defense and symptom of the PTSD, rather than a primary source 
of dysfunctional mental health.  His secondary diagnosis was 
listed as alcohol dependence.  He had been sober since 
treatment in December 1992.


In a March 1997 statement, a private physician opined that 
the veteran had suffered from PTSD since his discharge from 
service.  He indicated that the veteran turned to alcohol as 
a way to cope with his symptoms and eventually became an 
alcoholic.  The doctor related that the veteran was currently 
treated for physical complaints as well, including 
hypertension, diabetes, and pancreatitis.  He stated that the 
veteran's most severe problem was degenerative back disease 
which caused him to be permanently disabled.  The doctor 
opined that his military service was a significant factor in 
his PTSD and back conditions, with alcoholism and 
pancreatitis as secondary conditions.

In a July 1997 addendum to the December 1993 private 
psychological evaluation, the examiner related that PTSD was 
a valid clinical assessment for the veteran.  It was noted 
that after five years of sobriety, the veteran's PTSD 
symptoms were, if anything, getting worse.  The examiner 
indicated that the veteran used drugs and alcohol to mask 
unpleasant feelings associated with PTSD and that once these 
substances were eliminated, more intense emotions began to 
occur.  He stated that for 20 years, the veteran's feelings 
regarding his traumatic Vietnam experiences were hidden by 
alcohol and he only now appeared ready to deal with his 
emotional issues and symptoms of PTSD.

The report of a September 1997 VA PTSD examination shows that 
the veteran reported doing well and being happy for about 
five years.  He did complain of monthly nightmares of 
Vietnam, and that he essentially avoided people.  He 
complained of symptoms of hyperarousal and irritability, and 
of suffering from exaggerated startle response.  Examination 
showed the veteran to be alert and oriented times four.  His 
speech was normal.  He denied suicidal and homicidal ideation 
but did report vague suicidal ideation in the past.  He 
denied hallucinations.  Thought processes were normal.  His 
affect was euthymic and appropriate.  Insight and judgment 
were good.  The examiner opined that the veteran met the 
criteria for PTSD, and described the disorder as mild to 
moderate in range.  His other psychiatric diagnoses were 
alcohol dependence and sedative/hypnotic dependence both in 
remission.  The examiner disagreed with the prior assessment 
that his heavy drinking was due to emotional pain caused by 
Vietnam experiences since he did not start using alcohol 
heavily until his second or third year of law school, four to 
five years after his discharge from active service.  The 
examiner opined that his drinking problem was separate from 
PTSD.

The veteran was examined by a board of two VA psychiatrists 
in January 1998.  The earlier dated report shows that the 
veteran denied any prolonged periods of depressed mood.  He 
denied manic symptoms and hallucinations.  Examination showed 
that the veteran was casually dressed with good hygiene.  
Speech was normal.  Affect was described as fairly euthymic 
with a full range.  Thought processes were logical and 
coherent.  Neither hallucinations nor suicidal/homicidal 
ideations were present.  Insight and judgment were described 
as intact.  PTSD was diagnosed, and a GAF rating of 60 was 
provided.  The examiner commented that the GAF finding 
represented moderate symptoms and moderate difficulty in 
social and occupational functioning.  The examiner noted that 
alcohol had a significant impact in the veteran's 
occupational and social function, and added that the veteran 
had not used alcohol for the last five years.

The report of the second January 1998 examination notes that 
the veteran had not worked since retiring from his private 
law practice in 1992.  The veteran complained of problems 
associated with avoidance behavior, hyperarousal, and 
irritability.  Examination showed that the veteran's speech 
was normal.  He denied any current suicidal or homicidal 
ideation; he also denied having hallucinations.  Thought 
processes were linear and goal directed.  The veteran was 
alert and oriented times four.  Insight and judgment were 
good.  PTSD was diagnosed, described as chronic and 
moderate.  

An August 2000 private psychological consultation report 
shows that the reporting psychologist had had an opportunity 
to evaluate the veteran over the past four to five months.  
The psychologist opined that medical and physical 
difficulties other than the veteran's psychiatric impairment, 
most notably back injury residuals, caused his impairment.  
He did opine, however, relying essentially on a supplied GAF 
rating of 56, that the veteran warranted a 50 percent rating 
for his PTSD.  


In the course of his November 2000 hearing conducted by the 
undersigned, the veteran testified that he had no friends, 
and that he had little contact with his children.  See pages 
seven and eight of hearing transcript (transcript).  He 
claimed to suffer from anxiety attacks.  See page 13 of 
transcript.  He mentioned being found disabled by SSA since 
about 1993, in part due to back-related problems.  See page 
16 of transcript.  

On VA fee-basis psychiatric examination conducted on 
September 15, 2004, PTSD, described as chronic and severe was 
diagnosed.  A GAF rating of 33 was provided.  The examiner 
opined that the veteran was incapable of working or of being 
in a populated area.

The private psychiatrist who examined the veteran in 
September 2004 supplied VA with an addendum report in January 
2005.  He opined that, following review of his records, the 
veteran had been 100 percent disabled totally due to his PTSD 
since 1992.  

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the degree of impairment resulting from the 
veteran's service-connected PTSD for the period before 
September 15, 2004, did not satisfy the criteria for a higher 
rating either under the old or revised criteria. 
 Accordingly, a rating in excess of 30 percent for PTSD is 
not warranted.

Prior to November 7, 1996, the veteran's PTSD must be rated 
under the criteria then in effect (the "old" criteria). 
 The medical evidence included a December 1993 VA examination 
report which noted that the veteran provided a history of 
intrusive memories of his service experiences and complained 
of nightmares and social isolation.  While PTSD was 
diagnosed, examination of the veteran, as noted above, 
included essentially normal psychiatric findings.  Also of 
record during this time period is the above-discussed 1993 
private psychological evaluation report which showed that the 
veteran complained of nightmares and flashbacks.  
Consequently, as during this pertinent period the veteran's 
service-connected PTSD was clearly not productive of more 
than definite social and industrial impairment, a rating in 
excess of 30 percent is not warranted.  See Hood, supra.  See 
also VAOPGCPREC 9-93.
 
From November 7, 1996, the veteran's PTSD must be rated under 
the criteria then in effect (the "revised" criteria).  The 
pertinent medical evidence dated during this period included 
clinical findings set out as part of a September 1997 VA PTSD 
examination report which showed that the veteran was alert 
and oriented times four, had normal speech, denied suicidal 
and homicidal ideation and hallucinations.  Thought processes 
were normal.  Other psychiatric-based findings were also 
considered essentially normal.  The diagnosed PTSD was 
described as being mild to moderate in range.  As also noted 
above, findings supplied by two VA psychiatrists in January 
1998, in essence showed that the severity of the veteran's 
PTSD was moderate in nature.  A GAF rating of 60 was 
supplied.  A private physician supplied a GAF rating of 56 in 
August 2000.  A GAF score of 51 to 60 represents moderate 
symptoms, with moderate difficulty in social and occupational 
functioning.  See the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL 427-9 (4th ed. 1994) (DSM 
IV).  These medical findings reflect that the veteran's 
service-connected PTSD was not productive of more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks; as such a 
rating in excess of 30 percent under the "revised" 
regulation is not warranted.  

Concerning the periods of time both before and after November 
7, 1996, the Board acknowledges the addendum report supplied 
by a private psychiatrist in January 2005, where he opined 
that, following review of his records, the veteran had been 
100 percent disabled totally due to his PTSD since 1992.  The 
Board notes at this juncture that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record (Miller v. West, 11 
Vet. App. 345, 348 (1998)), and that a medical opinion is 
inadequate when it is unsupported by clinical evidence (Black 
v. Brown, 5 Vet. App. 177, 180 (1995)).  Also, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, while the private psychiatrist rendered an opinion as 
to, essentially, the degrees of severity of the veteran's 
PTSD disorder dating back to 1992, review of the evidentiary 
record, as comprehensively reported above, shows that the 
rendered private opinion is not supported by the medical 
record.  Therefore, the Board finds that this opinion 
warrants less evidentiary weight than the other medical 
evidence of record.  For example, the Board finds that the 
1997 and 1998 VA examination findings, together with the GAF 
ratings of 60 and 56 supplied in 1998 and 2000, respectively, 
in light of all the evidence of record, are more persuasive. 
 The Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).  Consequently, as during this pertinent period the 
veteran's service-connected PTSD was productive of no more 
than definite social and industrial impairment and occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, a rating in excess 
of 30 percent is not warranted.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
 However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximate 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7.  Additionally, the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule. 
 38 C.F.R. § 4.3.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, supra.

At this juncture, the Board also notes that, as reported in 
the INTRODUCTION, the Court in July 2003 issued an order that 
granted a joint motion for remand and vacated the Board's 
July 2002 decision.  The joint motion found that remand was 
warranted, in part, to enable the Board to comply with Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Such 
consideration was found to be necessary as the veteran had 
argued that he had abused alcohol secondary to his PTSD, and 
that this fact should be taken into consideration when rating 
the PTSD disorder.  In Allen, the 


United States Court of Appeals for the Federal Circuit held 
that while there can be service connection for compensation 
for a drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability, such a claimant may 
only recover when there is clear medical evidence 
establishing that drug abuse is caused by a veteran's primary 
service-connected disability, and where the drug abuse 
disability is not due to willful wrongdoing.  The Board finds 
most probative the opinion rendered by the VA examiner 
following his examination of the veteran in September 1997.  
After what is clear to be his review of the veteran's claims 
file, the examiner disagreed with the prior assessment, 
supplied by private physicians, that the veteran's heavy 
drinking was due to emotional pain caused by Vietnam 
experiences since he did not start using alcohol heavily 
until his second or third year of law school, four to five 
years after his discharge from active service.  The examiner 
opined that his drinking problem was separate from PTSD.

Compensation may not be paid for the veteran's alcohol and 
drug abuse.  See 38 U.S.C.A. § 105.  Compensation is only 
available where there is clear medical evidence establishing 
that the drug and alcohol dependence disability was caused or 
aggravated by PTSD.  See 38 C.F.R. § 3.310(a).  Here, the 
evidence does not clearly establish that the veteran's 
alcohol dependence was caused by his service-connected PTSD.

Earlier Effective Date earlier for Adding Additional Benefits
for the Veteran's Spouse

The veteran essentially contends that the date of entitlement 
to compensation for a dependent spouse should be November 1, 
1992, the date on which he initially filed a claim with VA.  
See letter from veteran received by VA in April 2002.  The 
Board parenthetically notes that this claim, construed by the 
RO as a pension-related claim, was received by VA on November 
16, 1992.  

The veteran was service-connected for PTSD and assigned a 30 
percent evaluation effective November 16, 1992, by rating 
decision in April 1998.  The RO noted that the veteran's 
initial claim was received on November 16, 1992, and that his 
claim to include PTSD was received on August 23, 1993.  The 
record contained at that time a marriage certificate showing 
the veteran's marriage to L. in July 1962.  Also of record at 
that time was a marriage certificate showing that the veteran 
married C., his third, and, apparently, current wife in 
November 1985.  

The veteran was apprised of the April 1998 decision by VA 
letter dated in April 1998, and was told in the letter that, 
before VA could pay additional benefits for dependents, he 
needed to fill out the enclosed VA Form 21-686c [Declaration 
of Status of Dependents].  The veteran returned this form to 
VA later in April 1998; the form noted that he was currently 
married to C., and that he had previously been married to J. 
and L.  Thereafter, by a subsequent April 1998 letter the RO 
supplied the veteran with a VA Form 21-8764 [Disability 
Compensation Award Attachment], and informed him that a copy 
of public records were needed showing the ending of his 
previous marriages.  The letter cautioned the veteran to 
submit the requested information as soon as possible because, 
if such evidence was not received within one year of the date 
of the award letter, VA could not pay any additional benefits 
prior to the date of receipt of the evidence.  

In May 1998 VA received a copy of the veteran's March 1976 
divorce judgment relating to his marriage to L.  

By letter of June 1998, the RO, in acknowledging receipt of 
the veteran's divorce document concerning his marriage to L., 
informed him that he needed to provide a copy of his divorce 
to J.  The letter noted that J. was listed as his second wife 
on a VA Form 21-686c which had been previously provided by 
the veteran.  The letter also pointed out that the veteran 
had also indicated as part of his initial VA Form 21-526 that 
he had been married to D. in 1974.  A VA Form 21-4138 
received by the veteran indicates that he supplied a copy of 
his divorce from D. in the same envelope in which he supplied 
his copy of proof of his divorce from L.  The Board notes 
that review of the claims folders does not support this 
assertion by the veteran, and he has not provided any 
objective evidence to show that these records concerning his 
divorce from D. were sent to VA.  The Board mentions at this 
juncture as well that it appears that the veteran was in fact 
never married to D., but rather to, in this order, L., J., 
and C.  The veteran later informed VA in July 1998 that he 
incorrectly had previously noted that he had been married to 
D.  


By letter received by VA in November 2001, the veteran 
indicated that he was presently receiving a disability check 
for 30 percent [for his service-connected PTSD], and that he 
"just noticed" that his payment did not include his 
spouse.  He added that he had been married since he first 
applied for benefits.  

Later in November 2001, the RO supplied the veteran with a VA 
Form 21-686c.  The RO informed the veteran that if either he 
or his spouse had been previously married that they needed to 
supply the name of the person they were previously married 
to, the date of that previous marriage, and the date the 
previous marriage terminated.  

The veteran returned the VA Form 21-686c later in November 
2001.  The form showed that he had married C. in November 
1985, and that he had married D. and L. in 1974 and 1961, 
respectively, and that both of these marriages ended in 
divorce.  He did not supply the date of either divorce.  The 
form also noted that C. had never been previously married.  

The RO informed the veteran in December 2001 that before it 
could add C. to his compensation award a copy of his divorce 
decree from D. and L. must be received.  

In January 2002 the veteran supplied VA with copies of 
divorce proceedings concerning his prior marriages to L. 
(which had been previously supplied VA) and J.  

By March 2002 letter the veteran questioned that status of 
his claim for "back spousal support."  

The RO informed the veteran by letter of April 2002 that 
additional benefits had been included for his spouse, 
effective from December 1, 2001.  

The laws are clear that to establish entitlement to 
additional benefits for a dependent spouse, the mere fact 
that the veteran has submitted evidence showing that he or 
she is married is not sufficient to award such benefits.  The 
RO was not obligated to begin paying additional benefits for 
a dependent spouse based solely on the information provided 
by the veteran, to include that supplied as part of a VA Form 
21-686c received by VA in April 1998.  The veteran was 
required to follow through with specific information after VA 
compensation benefits were awarded to him, as required by 
law.  He failed to do so.  As more than a year had elapsed 
since the request for information on his dependent spouse had 
occurred, the RO was entitled to make the increase in 
compensation for the veteran's dependent spouse effective 
from the first day of the month following the month in which 
the requested information on his dependent spouse was 
received.  Notice of the dependent was received in November 
2001, and the required documentation, in sufficient detail, 
was received by VA in January 2002.

Although the veteran was granted a 30 percent rating for his 
service-connected PTSD disability effective in November 1992, 
which enabled him to meet the eligibility requirements for an 
increase in disability compensation for a dependent spouse, 
his failure to provide specific and complete information 
about his prior marriages/divorces until November 2001 
resulted in the current effective date of December 1, 2001.   
Accordingly, for the reasons and bases discussed above, the 
veteran's appeal must be denied on the basis of lack of 
entitlement under the law.   See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to September 15, 2004, is denied.  

An effective date earlier than December 1, 2001, for the 
payment of additional compensation benefits for a dependent 
spouse is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


